Citation Nr: 0735059	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound (SFW) to the head, 
manifested by headaches.

2.  Entitlement to an effective date earlier than April 16, 
2004, for the grant of service connection for residuals of a 
SFW to the head, manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to November 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which, in pertinent part, 
granted service connection for the above condition and 
assigned a disability rating of 10 percent, effective April 
16, 2004.  

In September 2003, the RO increased the evaluation for PTSD 
from 70 to 100 percent disabling.  In a statement received in 
February 2005, the veteran contended that the 100 percent 
rating should have been effective earlier.  The veteran is 
advised that once the appeal period has expired there can be 
no independent claim for an earlier effective date absent a 
showing of clear and unmistakable error in the prior final 
decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In support of his claim for service connection, the veteran 
submitted an April 2004 statement from his private physician. 
Lisa Wending, M.D.  VA has a duty to obtain relevant records 
of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In a July 2005 letter the RO 
advised the veteran to obtain and submit these records or 
submit a release so that VA could obtain the records.  In the 
December 2005 supplemental statement of the case, the RO 
reported that it had sent releases to the veteran, but there 
is no indication that he returned the forms.  VA is only 
required to obtain records for which necessary releases are 
submitted.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2)(ii).  Where a claimant fails to provide the 
necessary releases, however, VA has undertaken to tell the 
claimant to submit the records.  38 C.F.R. § 3.159(e)(2).  VA 
is not required to undertake further efforts to obtain Dr. 
Wending's treatment records.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated in a June 2006 statement that he had 
undergone recent treatment for headaches at the Battle Creek 
VA Medical Center (VAMC).  The Board notes that the record 
includes treatment records from the VAMC dated only through 
August 2005.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Id; 
see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).  Therefore, upon remand, the RO should 
obtain these VA medical records.

In a letter dated in September 2005, Dr. Shreekant Sharma 
reported treating the veteran since 2002 and noted that the 
veteran's disabilities included pain in his head at the site 
of a gunshot wound.  As noted above, the veteran has 
reportedly been sent release forms, but has not returned them 
so that VA could request the treatment records.  He has not, 
however, been advised to submit these records, as is required 
by 38 C.F.R. § 3.159(e)(2).

The Board also notes that in its July 2004 rating decision, 
the RO granted a 10 percent disability evaluation for 
residuals of the veteran's SFW to the head.  In February 
2005, the veteran filed a notice of disagreement with the 
effective date of the grant of service connection and the 
assigned disability evaluation.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
(SOC) pursuant to 38 C.F.R. § 19.29 (2007).  A SOC has not 
yet been issued.
The Board is therefore required to remand this claim for 
issuance of the SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Advise the veteran that he should 
submit releases for VA to obtain relevant 
treatment records from Dr. Shreekant 
Sharma or obtain and submit the records 
himself.  If the veteran submits 
releases, the AMC or RO should take the 
necessary steps to obtain these records.

2.  The RO or the AMC should obtain 
records of the veteran's treatment for 
headaches at the Battle Creek VAMC for 
the period since August 2005.  

3.  The AMC or RO should issue a SOC on 
the issue of entitlement to an effective 
date earlier than April 16, 2004, for the 
grant of service connection for residuals 
of a SFW to the head, manifested by 
headaches.  The issue should be certified 
to the Board only if a timely substantive 
appeal is received.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
entitlement to an initial rating in 
excess of 10 percent for residuals of a 
SFW to the head, manifested by headaches, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
fully granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the case is returned to the 
Board if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



